The nature and result of the suit is substantially stated in appellant's brief, and we copy therefrom as follows: "This suit was brought in the county court of Burnet county *Page 990 
by appellant, Theodor Low, against appellee, J. R. Yett, upon a promissory note given by Yett to W. D. Villines on August 17, 1916, for the sum of $200, due six months after date, bearing 10 per cent. interest from maturity, and providing for 10 per cent. attorney's fees. Plaintiff alleged that he purchased said note in due course of trade before maturity for a valuable consideration, and asked judgment for the amount of the note and 10 per cent. attorney's fee. Defendant answered by general demurrer and denial, and pleaded that the note was given by him to W. D. Villines for 9 shares of the capital stock of the Travis Oil Company; that defendant was caused to purchase said stock and give the note therefor by reason of `certain fraudulent and untruthful representations made by the said Villines'; that said stock was worthless prior to and at the time the note was given, and subsequent thereto; that Villines knew that said stock had no real intrinsic value; that plaintiff was a stockholder in said oil company, and knew the value of said stock; that plaintiff did not obtain the note in due course of trade, for value, before maturity, and without notice. Plaintiff answered defendant's answer by supplemental petition, in which he specially excepted and pleaded that he purchased the note in due course of trade before maturity for a valuable consideration, and without notice." The case was tried before the court and judgment rendered for defendant, from which plaintiff prosecutes this appeal. The court adopted as its findings of fact the statement of facts filed and agreed to by the attorneys for both parties, and approved by the court, and concluded therefrom as a matter of law that the plaintiff did not pay a valuable consideration for the note, and that the stock for which he gave the note was without intrinsic value. This judgment is assailed on the ground that the undisputed facts in evidence show that plaintiff gave a valuable consideration for the note, and that he did not have notice of any fact or circumstance, or of any equity or agreement between Yett and Villines, affecting the validity of the note sued on. This assignment is sustained by the uncontradicted evidence, for which reason the judgment of the court below is reversed, and here rendered for appellant. Reversed and rendered.
 *Page 139